Citation Nr: 1001723
Decision Date: 01/11/10	Archive Date: 03/15/10

Citation Nr: 1001723	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-07 612A	)	DATE JAN 11 2010
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on December 30, 2008 is warranted.  

2.  Entitlement to a disability evaluation greater than 20 
percent for a cervical spine disability.

3.  Entitlement to a disability evaluation greater than 20 
percent for a thoracic spine disability.

4.  Entitlement to a disability evaluation greater than 20 
percent for a lumbar spine disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for a duodenal ulcer, 
as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2003 
and January 2005 by the Department of Veterans Affairs 
Regional Office in Houston, Texas.


FINDINGS OF FACT

1.  On December 30, 2008, the Board issued a decision denying 
increased disability evaluations for a cervical spine 
disability, a thoracic spine disability, and a lumbar spine 
disability, as well as service connection for bilateral 
hearing loss, tinnitus, vertigo, and a duodenal ulcer as 
secondary to service-connected anxiety disorder.

2.  Evidence pertinent to the appeal decided in the July 9, 
2008 Board decision was received at the Board on or about 
February 26, 2009 and on or about November 23, 2009 and was 
associated with the Veteran's claims file after issuance of 
the December 30, 2008 decision.

3.  The Veteran has not had an incapacitating episode of at 
least 4 weeks but less than 6 weeks during the past 12 months 
due to his cervical spine disability.  He does not have 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  The 
veteran does not have muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  
The Veteran does not have severe limitation of motion of the 
cervical spine.

4.  The Veteran has not had an incapacitating episode of at 
least 4 weeks but less than 6 weeks during the past 12 months 
due to his thoracolumbar spine disability.  The Veteran does 
not have forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The Veteran does not have severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Veteran does not 
have severe limitation of motion of the thoracic or lumbar 
spine.

5.  The Veteran's hearing loss, tinnitus, and vertigo are not 
shown to be related to service.

6.  The Veteran's duodenal ulcer is not shown to be chronic 
or related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
December 30, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 23, 2002); 5293 (effective 
from September 23, 2002, to September 26, 2003); 5240, 5243 
(effective September 26, 2003)

3.  The criteria for a higher rating for either service-
connected thoracic or lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 23, 2002); 5292, 
5293, 5295 (effective from September 23, 2002, to September 
26, 2003); 5238, 5243 (effective September 26, 2003).

4.  Service connection for hearing loss, tinnitus, and 
vertigo is not established.  38 U.S.C.A. 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  Service connection for duodenal ulcer is not established.  
38 U.S.C.A. 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On December 30, 2008, the Board issued a decision denying 
increased disability evaluations for a cervical spine 
disability, a thoracic spine disability, and a lumbar spine 
disability, as well as service connection for bilateral 
hearing loss, tinnitus, vertigo, and a duodenal ulcer as 
secondary to service-connected anxiety disorder.  

In February 2009, the Veteran submitted a motion for 
reconsideration of the Board's December 2008 decision.  In 
this motion, the Veteran stated that he had previously 
requested a copy of his claims file so that his private 
physician or physicians may review his records on his behalf.  

On September 20, 2009, the Board provided the Veteran with a 
copy of his claims file and allowed a period of 60 days for 
the Veteran to submit additional medical evidence in support 
of his claims.  The Board informed the Veteran that if 
relevant evidence were to be received by November 24, 2009, 
the Board's December 2008 decision would be vacated and a new 
decision would be entered.

On November 23, 2009, the Board received a statement from the 
Veteran as well as new private treatment records.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2009).  In order to assure 
due process, the Board has decided to vacate the December 30, 
2008 decision to address the new evidence. 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).  The merits of the 
issue set forth above are considered de novo in the decision 
below.  

Increased ratings for spinal disabilities

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's cervical, thoracic and lumbar 
spine disabilities, each disability was first granted service 
connection in April 2003, and the statements of the case that 
followed reflect that the RO referenced rating criteria which 
changed at that time.  Specifically, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
Board notes that the RO addressed each set of amendments in 
its numerous supplemental statements of the case (SSOCs) as 
well as the rating criteria in effect before these changes.  
Therefore, the Board will consider whether a rating in excess 
of 20 percent is warranted under any applicable criteria for 
each disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the Veteran's spinal disorders under 
multiple diagnostic codes.  The Veteran's cervical spine 
condition was originally evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5290, as spondylosis of cervical 
spine with no radiculopathy (in effect prior to September 26, 
2003).  After the September 2002 and 2003 amendments, the 
Veteran's cervical spine condition was rated at 20 percent 
under DC 5240, ankylosing spondylitis (in effect after 
September 26, 2003).

The Veteran's thoracic spine condition was originally 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 
5291, as spondylosis of thoracic spine with no radiculopathy 
(in effect prior to September 26, 2003).  The Veteran's 
lumbar spine condition was originally evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, DC 5292, as spondylosis of 
lumbar spine with no radiculopathy (in effect prior to 
September 26, 2003).  

After the September 2002 and 2003 amendments, the Veteran's 
thoracic and lumbar spine conditions were each rated at 20 
percent under DC 5238, spinal stenosis (in effect after 
September 26, 2003).

The Board notes that, under the criteria in effect after 
September 26, 2003, separate evaluations for thoracic and 
lumbar spinal segments are not allowed.  The Veteran's 
current separate ratings will remain in effect as the 
disabilities meet the criteria, however, any increased 
evaluation will be considered for the thoracolumbar spine 
disability as a single injury.

Prior to September 23, 2002, DC 5293, moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation, and severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no evidence of record indicating that Veteran has 
ever had such an incapacitating episode due to his cervical, 
thoracic, or lumbar spine disabilities (nothing to indicate 
any bed rest prescribed by a physician).  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the Veteran and he is not entitled to a higher 
rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees but less than 
60 degrees; (2) forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; (3) 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; (4) the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or (5) there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted when (1) forward flexion 
of the cervical spine is 15 degrees or less; or (2) there is 
favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

The Veteran does not have favorable ankylosis of any part of 
the spine, and he has never exhibited forward flexion of the 
cervical spine of 15 degrees or less, nor forward flexion of 
the thoracolumbar spine of 30 degrees or less, therefore the 
criteria of DC 5243 would not offer him a higher evaluation 
than he already holds for his cervical and thoracolumbar 
spine disabilities.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA examination in March 2003, the Veteran's cervical spine 
displayed no edema or swelling or spasm or atrophy.  Forward 
flexion in extension of the cervical spine was 0 to 45 
degrees.  Side bend was 20 degrees to the right and 45 
degrees to the left.  Rotation was 55 degrees to the right, 
and 45 degrees to the left.  Regarding the thoracolumbar 
spine, there was mild scoliosis of the posterior C-spine on 
standing view.  Forward flexion of the thoracolumbar spine 
was 0 to 90 degrees with flattening of lumbar segments.  
Extension was 30 degrees.  Side bend and rotation were 0 to 
30 degrees on both sides.  

The examiner diagnosed spondylosis of the cervical, thoracic, 
and lumbar spine with no radiculopathy.

Based on the results of the March 2003 VA examination, the RO 
granted service connection at 10 percent each for cervical, 
thoracic, and lumbar spine disabilities in an April 2003 
rating decision.

The Veteran underwent another VA spine examination in May 
2004.  The Veteran complained of daily pain, and denied 
fatigue, weakness, incoordination, lack of endurance, 
hospitalization or prescribed bed rest.  

The Veteran reported tenderness and pain in the thoracic area 
and a "kind of slip" of the upper lumbar area.  Upon 
physical examination of the cervical spine, forward flexion 
was 0 to 25 degrees, extension was 0 to 25 degrees, side 
bending was 0 to 20 degrees to either side, and rotation was 
0 to 30 degrees to the right and 0 to 35 degrees to the left.  

An October 2004 neurological examination by Dr. "T." at 
McAllen Neurosurgical Center indicated complaints of neck 
pain radiating down to the left shoulder associated with 
numbness to the right arm at times and tingling to the last 
two fingers on both hands.  Upon physical examination of the 
lumbar spine, straight leg raises were to 90 degrees on 
either side with low back pain.  The Veteran was able to bend 
at 90 degrees with low back pain.  The impression was 
thoracic HNP T7-T8 and T6-T7, T12-L1 protrusion, L1-L2 
bulging, L4-L5 protrusion, L5-S1 protrusion, C4-C5 HNP left 
and stenosis, and bulging C5-C6 and stenosis.

Based on these examinations, the RO increased the evaluation 
for cervical spine disability to 20 percent in a March 2005 
rating decision.

The Veteran was afforded a VA spine examination in September 
2006.  He complained of pain, stiffness, and weakness in the 
whole back, described as constant, aching, sharp, burning, 
and 10/10.  The Veteran indicated having to take bed rest 
twice a month, yet this appeared to be self-prescribed.  Upon 
physical examination of the cervical spine, there was no 
radiation of pain on movement, nor muscle spasm, tenderness, 
nor ankylosis.  Forward flexion was to 45 degrees with pain 
at the end.  Extension was 45 degrees with pain at 25 
degrees.  Right and left lateral flexion were each 45 degrees 
with pain at the end.  Right and left rotation were each 80 
degrees with pain at 60 degrees.  After repetitive view, the 
joint function was additionally limited by 5 degrees due to 
pain.

Upon physical examination of the thoracolumbar spine, there 
was no radiation of pain on movement, nor muscle spasm, 
tenderness, or ankylosis.  Forward flexion was to 90 degrees 
with pain at 50 degrees.  Extension was to 30 degrees with 
pain at the end.  Right and left lateral flexion were each to 
30 degrees with pain at the end.  Right and left rotation 
were each to 30 degrees with pain at the end.  Additional 
limitation of 5 degrees was secondary to pain after 
repetitive views.  The examiner noted no intervertebral disc 
syndrome, and neurological examination was normal.

Based on these examination results, the RO increased the 
thoracic spine and lumbar spine evaluations to 20 percent 
each in a January 2007 rating decision.

The Veteran's most recent full spine examination was 
conducted by Dr. "L.", a pain specialist, in March 2008.  
The Veteran noted neck and dorsal pain, which is made worse 
in the upper back upon coughing, sneezing, sitting in a 
straight chair, standing, riding in a car, or looking up.  

Upon physical examination of the cervical spine, lateral 
motion was 20 degrees to the right and 15 degrees to the 
left.  Cervical rotation was 45 degrees to the right and 40 
degrees to the left.  Forward flexion and extension are not 
recorded.  Upon physical examination of the thoracolumbar 
spine, flexion was 90 degrees, extension was 20 degrees, and 
lateral motion was 15 degrees bilaterally, with pain on 
flexion and lateral motion bilaterally but not with 
extension.  The assessment was myofascial cervical pain, 
lumbar myofascial pain, sacroiliac dysfunction, dorsal spine 
dysfunction, "numbness to the left upper extremity laterally 
in the upper arm - rule out sensory radiculopathy", and 
"sensory deficits in the left upper thigh - may be related 
to meralgia paresthetica versus radiculopathy".  X-rays 
indicated osteoarthritis of the cervical spine and early 
osteoarthritic changes to the thoracic and lumbar spine.

The Board is unable to view the VA and private examination 
findings as showing that the Veteran's spinal disabilities 
more nearly approximate the criteria for a rating in excess 
of the current 20 percent for each.  There is evidence of 
some additional loss of motion due to pain, fatigue, 
weakness, and lack of endurance, but that limitation of 
motion does not appear to be more than moderate in degree.  
In this regard, it should be noted that normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Additionally, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  Any higher ratings based on limitation of motion 
under the old criteria are therefore not warranted.  

There is also no persuasive evidence of limitation of motion 
to warrant higher ratings under the new criteria for 
limitation of motion.  Further, the examination findings also 
do not suggest significant neurological impairment to warrant 
higher ratings under either the old or new criteria for disc 
disease.  

The Board must also find that the post-service treatment 
records, including the VA examinations prior to September 
2006, as a whole, also provide evidence against these claims, 
failing to indicate a basis to grant a higher evaluation for 
any of the Veteran's spinal disabilities.  

In this regard, it is important for the Veteran to understand 
that his combined percent evaluation for his three spine 
disorders (neck to low back - 20% for each) is difficult to 
support in light of the post-service medical record.  Simply 
stated, the post-service medical record not only provides 
evidence against his claims, but provides evidence against 
the current evaluations (based on the most recent criteria).  
The Board finds that the most recent evidence submitted, at 
best, provides a basis that would support the current 
evaluations and not increased evaluations.  

The Board has also carefully reviewed and considered private 
medical records which were submitted by the Veteran.  These 
records show essentially the same results as the examinations 
described above.  However, these records do not show that the 
criteria for any rating in excess of 20 percent have been 
met.  

The evidence in this case clearly shows continuing cervical 
and thoracolumbar spine impairment.  However, the Board is 
obligated to apply the regulatory criteria which have been 
set forth earlier.  The preponderance of the evidence is 
against a finding that the criteria for ratings in excess of 
20 percent have been met under any of the applicable versions 
of the rating criteria for cervical or thoracolumbar spine 
disability.  The overall medical reports show no more than 
moderate limitation of motion, even when additional 
functional loss is considered.  There are some neurological 
symptoms, but they have not resulted in incapacitating 
episodes to warrant a higher rating under disc disease 
criteria.   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's cervical or 
thoracolumbar spine evaluations should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 20 percent for a cervical spine disability, or a 
thoracolumbar spine disability.  38 C.F.R. § 4.3.

The Board again stresses to the Veteran that it does not 
doubt that the service-connected spine disabilities result in 
impairment which affects his daily activities.  However, it 
is not demonstrated that the criteria for higher ratings have 
been met at this time.  The Veteran may always file a claim 
for an increased rating should the disabilities become more 
severe.  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Hearing loss and tinnitus

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, possibly due a head 
injury caused by the same car accident that damaged his 
spine.  

The service treatment records (STRs) are silent for 
complaints or treatment of hearing loss.  An audiological 
evaluation at separation shows that hearing was within normal 
limits.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran also claims that his current tinnitus began due 
to noise exposure in service or due to the injuries of the 
car accident in 1978.  Tinnitus is "a noise in the ear, such 
as ringing, buzzing, roaring, or clicking".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).    

Service personnel records confirm the Veteran's occupation in 
service as a field artillery crewman.  There is no evidence 
that the Veteran engaged in combat.  In any event, the Board 
can concede that the Veteran was exposed to some loud noise 
during his service.  

However, according to the evidence submitted, the Veteran 
first reported the onset of bilateral hearing loss in October 
2003, over 26 years after his separation from active duty and 
25 years after the car accident to which the Veteran 
attributes his hearing loss.  This 26-year period between 
service and his first complaint of bilateral hearing loss 
provides highly probative evidence against the appellant's 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).  

Simply stated, the Board finds that the post-service medical 
record, indicating a disorder that was medically indicated 
many years after service, provides evidence against this 
claim.         

The Veteran first received a post-service audiological 
evaluation at Valley Ear, Nose, and Throat in October 2003.  
The Veteran reported noise exposure and constant tinnitus.  
The evaluation revealed a little high frequency hearing loss 
in both ears.  There was mild loss at 3000 and 4000 Hertz in 
both ears.  Speech recognition was 100 percent in each ear.  
The etiology of the hearing loss was not addressed.

A VA audiological evaluation was performed in May 2004.  The 
examiner noted mild to moderate sensorineural loss from 3000 
to 4000 Hertz in the right ear, and mild sensorineural loss 
from 3000 to 4000 Hertz in the left ear.  The examiner opined 
that the Veteran's hearing loss is not at least as likely as 
not related to service, noting that a separation examination 
showed normal hearing from 500 to 6000 Hertz bilaterally.  

In a September 2004 addendum opinion, the examiner stated 
that the Veteran's hearing loss and tinnitus are not at least 
as likely as not related to the motor vehicle accident he 
underwent in service.

A June 2007 VA medical opinion, including a review of the C-
file, cited that there is no evidence to the medical 
principle that hearing loss and tinnitus would be caused by 
cerebral concussion, nor is there any connection whatsoever 
with spondylosis of the cervical or thoracolumbar spine.  The 
opinion was that the etiology of the hearing loss and 
tinnitus is undetermined, however, they are definitely not 
related to concussion nor are they related to spondylosis of 
the cervical and thoracolumbar spine, providing evidence 
against these claims. 

In February 2009, the Veteran submitted an August 2004 
opinion letter from Dr. "T.", who noted dizziness, otalgia, 
and poorness in the left ear.  Dr. T. noted the Veteran's 
complaints of increased dizziness as well as tinnitus.  Dr. 
T. noted that an audiogram revealed a neurosensory hearing 
loss in the upper frequencies consistent with age.  Dr. T. 
also noted that an ENG revealed central signs as well as a 
unilateral weakness in the right ear with peripheral signs.  
Dr. T. opined that "I feel all these symptoms and signs are 
related to the accident as well as [the Veteran's] back 
injuries."

A November 2009 treatment record from Dr. "M." noted that 
the Veteran demonstrated a significant amount of loss of 
hearing and ringing in his ears.  Dr. M. noted that the 
Veteran "has questions about noise damage that he 
experienced in the Army due to loud noise causing decreased 
hearing."  Based upon the Veteran's reported history, Dr. M. 
stated that the Veteran "has had several problems that have 
been complicated by his exposure in the services.  He has had 
exposure to a significant amount of live artillery fire that 
gave him a significant amount of noise with temporally 
thresholds."

Unlike the VA examiners above, Drs. T. and M. do not explain 
their opinions with any rationale, nor do they appear to have 
reviewed the C-file before stating their brief opinions.  
Therefore, the Board must find the VA opinions to more fully 
describe the Veteran's complete medical record, outweighing 
the statements of Drs. T. and M.

Simply stated, the post-service medical record provides 
highly probative evidence against these claims.  While the 
Veteran may have been exposed to noise during service, the 
Board must find that the service and post-service medical 
record, indicating disorders that began many years after 
service, outweigh the Veteran's contention that he has 
hearing loss and tinnitus as the result of his time in 
service many years ago.  The medical opinions, as a whole, 
provide only more evidence against these claims.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  

4.  Vertigo

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Board has addressed this claim on a direct and secondary 
basis.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The RO obtained 
VA outpatient treatment records through August 2008, and the 
Veteran submitted private records as well.  The evidence 
indicates several diagnoses of cervical vertigo.  Based on 
the above, the evidence does show a current recurring 
disability, providing some evidence for this claim. 

The STRs, particularly a 1975 entrance examination, include 
complaints of dizziness with position changes.  However, the 
STRs include no complaints, treatment, or diagnoses of 
vertigo.  The STRs therefore provide limited evidence against 
this claim.

The Veteran was afforded a VA neurological examination in 
October 2004.  He reported that the vertigo started in the 
late 1990s.  The examiner opined, "I cannot relate the 
present recent vertigo problems to a specific event that 
incurred in the military.  He apparently had some dizziness 
with standing at times, which appeared to be postural 
dizziness but that condition seemed to be different from his 
more recent complaints of vertigo which is likely due to 
inner ear dysfunction."

The Board finds that this report provides more evidence 
against this claim. 

During a VA ear disease examination in April 2007, the 
Veteran reported that he started having episodes of dizziness 
approximately ten years prior, in 1997.  The examiner opined 
that most episodes of the Veteran's vertigo appear to be 
triggered by position and abruptly turning suggesting a 
benign paroxysmal positional vertigo.  The examiner opined 
that it is not caused by or a result of the service-connected 
spondylosis of the cervical and thoracolumbar spine.  

In an October 2007 addendum opinion, the examiner stated 
again that the description of the episodes of vertigo are 
strongly suggestive of benign paroxysmal positional vertigo 
which is a condition that usually occurs independently of 
other associated conditions or predisposing factors.  
Therefore, the examiner stated that the Veteran's vertigo is 
not caused by or due to the concussion suffered in the 
automobile accident, providing more evidence against this 
claim.

The Board notes the opinion of Dr. M., a private ear, nose, 
and throat specialist, submitted by the Veteran in December 
2007.  Dr. M. noted treating the Veteran or vertigo on and 
off for some years.  Dr. M. stated that it was his 
professional opinion that the Veteran's dizziness is probably 
attributed to the neck injury he had in service.  

In February 2009, the Veteran submitted a June 2007 treatment 
record also by Dr. M.  It was noted that an ENG showed very 
severe vestibular disorder with breakdown of the ocular 
tracking and central signs, as well as significant unilateral 
weakness of the right ear.  Dr. M. stated, with no further 
explanation, "obviously it is due to close head trauma and 
otic component also."

The Veteran submitted a November 2009 treatment record by Dr. 
"S."  Dr. S. noted the Veteran's complaints of headaches, 
dizziness, and tinnitus.  Dr. S. noted that an MRI of the 
Veteran's cervical column indicated a disc bulge at C3-C4 and 
several osteophytes, along with spondylosis, noting that 
these findings by MRI "are related to an accident sustained 
in 1978.  Since this accident, these problems have 
surfaced."  Dr. S. opined "upon review of the patient 
medical records, I do believe that his vertigo is related to 
his cervical pathology."

However, unlike the VA examiners above, Drs. M. and S. do not 
explain their opinions with any rationale.  Therefore, the 
Board must find the VA opinions to more fully describe the 
Veteran's complete medical record, outweighing Dr. M.'s and 
Dr. S.'s statements.

Simply stated, the Board finds that the medical records, 
overall, provide evidence against this claim.  The Board must 
find that the service and post-service medical record, 
indicating a disorder that began approximately 20 years after 
separation from service in 1977, with no connection to a 
service connected problem or injury, clearly and unmistakably 
outweigh the Veteran's lay contention or that of Dr. M. and 
Dr. S. that he has vertigo that was the result of his service 
or a service connected disability. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for vertigo.




5.  Duodenal ulcer

The Veteran claims that he developed a duodenal ulcer 
secondary to his service-connected anxiety disorder.

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
The VA and private treatment records submitted indicate that 
the Veteran was treated for a duodenal ulcer in November and 
December 1979.  He was treated medically and placed on a 
bland diet for a year.  Currently, he has epigastric distress 
if he eats highly seasoned foods.  

Based on the above, the evidence does not show a current 
duodenal ulcer, although the Board recognizes the residuals 
of the ulcer treated in late 1979.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for 
anxiety disorder, at a disability rating of 30 percent, 
effective March 23, 2001.  The Veteran is therefore eligible 
to claim service connection for a disability that is the 
result of his anxiety disorder.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service treatment records are silent for any complaints, 
diagnoses, or treatments for any duodenal ulcer.  There is 
therefore no basis for granting this claim on a direct basis.

A VA stomach and duodenum examination was afforded pursuant 
to this claim in May 2004.  The examiner diagnosed post-
operative ulcer, asymptomatic.  The examiner opined that the 
duodenal ulcer was not secondary to anxiety, noting "as has 
come to be shown in more recent years, duodenal ulcers are 
caused by H. pylori for the most part."

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, as 
the examiner clearly stated that the duodenal ulcer was not 
caused by the veteran's anxiety disorder.  The medical 
evidence outweighs the Veteran's lay contentions regarding 
the etiology of his duodenal ulcer. 

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records, and the service records 
provide evidence against this claim.  There is no medical 
indication that the condition is proximately due to or the 
result of the service-connected disability and sufficient 
evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for duodenal ulcer on a 
secondary basis.  In denying each of his claims, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2001, August 2003, January 2004, 
March 2006, and June 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.  The Veteran was afforded numerous 
VA examinations.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The Board's decision of December 30, 2008, is hereby vacated.

Disability evaluations greater than 20 percent for cervical 
spine, thoracic spine, or lumbar spine disabilities are 
denied.

Service connection for hearing loss, tinnitus, vertigo, and 
duodenal ulcer is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0844801	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-07 612 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for a cervical spine disability.

2.  Entitlement to a disability evaluation greater than 20 
percent for a thoracic spine disability.

3.  Entitlement to a disability evaluation greater than 20 
percent for a lumbar spine disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for a duodenal ulcer, 
as secondary to service-connected anxiety disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2003 
and January 2005 by the Department of Veterans Affairs 
Regional Office in Houston, Texas.


FINDINGS OF FACT

1.  The veteran has not had an incapacitating episode of at 
least 4 weeks but less than 6 weeks during the past 12 months 
due to his cervical spine disability.  He does not have 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  The 
veteran does not have muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  
The veteran does not have severe limitation of motion of the 
cervical spine.

2.  The veteran has not had an incapacitating episode of at 
least 4 weeks but less than 6 weeks during the past 12 months 
due to his thoracolumbar spine disability.  The veteran does 
not have forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The veteran does not have severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran does not 
have severe limitation of motion of the thoracic or lumbar 
spine.

3.  The veteran's hearing loss, tinnitus, and vertigo are not 
shown to be related to service.

4.  The veteran's duodenal ulcer is not shown to be chronic 
or related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 23, 2002); 5293 (effective 
from September 23, 2002, to September 26, 2003); 5240, 5243 
(effective September 26, 2003)

2.  The criteria for a higher rating for either service-
connected thoracic or lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 23, 2002); 5292, 
5293, 5295 (effective from September 23, 2002, to September 
26, 2003); 5238, 5243 (effective September 26, 2003).

3.  Service connection for hearing loss, tinnitus, and 
vertigo is not established.  38 U.S.C.A. 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for duodenal ulcer is not established.  
38 U.S.C.A. 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased ratings for spinal disabilities

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the veteran's cervical, thoracic and lumbar 
spine disabilities, each disability was first granted service 
connection in April 2003, and the statements of the case that 
followed reflect that the RO referenced rating criteria which 
changed at that time.  Specifically, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
Board notes that the RO addressed each set of amendments in 
its numerous supplemental statements of the case (SSOCs) as 
well as the rating criteria in effect before these changes.  
Therefore, the Board will consider whether a rating in excess 
of 20 percent is warranted under any applicable criteria for 
each disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the veteran's spinal disorders under 
multiple diagnostic codes.  The veteran's cervical spine 
condition was originally evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5290, as spondylosis of cervical 
spine with no radiculopathy (in effect prior to September 26, 
2003).  After the September 2002 and 2003 amendments, the 
veteran's cervical spine condition was rated at 20 percent 
under DC 5240, ankylosing spondylitis (in effect after 
September 26, 2003).

The veteran's thoracic spine condition was originally 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 
5291, as spondylosis of thoracic spine with no radiculopathy 
(in effect prior to September 26, 2003).  The veteran's 
lumbar spine condition was originally evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, DC 5292, as spondylosis of 
lumbar spine with no radiculopathy (in effect prior to 
September 26, 2003).  

After the September 2002 and 2003 amendments, the veteran's 
thoracic and lumbar spine conditions were each rated at 20 
percent under DC 5238, spinal stenosis (in effect after 
September 26, 2003).

The Board notes that, under the criteria in effect after 
September 26, 2003, separate evaluations for thoracic and 
lumbar spinal segments are not allowed.  The veteran's 
current separate ratings will remain in effect as the 
disabilities meet the criteria, however, any increased 
evaluation will be considered for the thoracolumbar spine 
disability as a single injury.

Prior to September 23, 2002, DC 5293, moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation, and severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no evidence of record indicating that veteran has 
ever had such an incapacitating episode due to his cervical, 
thoracic, or lumbar spine disabilities (nothing to indicate 
any bed rest prescribed by a physician).  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the veteran and he is not entitled to a higher 
rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees but less than 
60 degrees; (2) forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; (3) 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; (4) the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or (5) there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted when (1) forward flexion 
of the cervical spine is 15 degrees or less; or (2) there is 
favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

The veteran does not have favorable ankylosis of any part of 
the spine, and he has never exhibited forward flexion of the 
cervical spine of 15 degrees or less, nor forward flexion of 
the thoracolumbar spine of 30 degrees or less, therefore the 
criteria of DC 5243 would not offer him a higher evaluation 
than he already holds for his cervical and thoracolumbar 
spine disabilities.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA examination in March 2003, the veteran's cervical spine 
displayed no edema or swelling or spasm or atrophy.  Forward 
flexion in extension of the cervical spine was 0 to 45 
degrees.  Side bend was 20 degrees to the right and 45 
degrees to the left.  Rotation was 55 degrees to the right, 
and 45 degrees to the left.  Regarding the thoracolumbar 
spine, there was mild scoliosis of the posterior C-spine on 
standing view.  Forward flexion of the thoracolumbar spine 
was 0 to 90 degrees with flattening of lumbar segments.  
Extension was 30 degrees.  Side bend and rotation were 0 to 
30 degrees on both sides.  

The examiner diagnosed spondylosis of the cervical, thoracic, 
and lumbar spine with no radiculopathy.

Based on the results of the March 2003 VA examination, the RO 
granted service connection at 10 percent each for cervical, 
thoracic, and lumbar spine disabilities in an April 2003 
rating decision.

The veteran underwent another VA spine examination in May 
2004.  The veteran complained of daily pain, and denied 
fatigue, weakness, incoordination, lack of endurance, 
hospitalization or prescribed bed rest.  

The veteran reported tenderness and pain in the thoracic area 
and a "kind of slip" of the upper lumbar area.  Upon 
physical examination of the cervical spine, forward flexion 
was 0 to 25 degrees, extension was 0 to 25 degrees, side 
bending was 0 to 20 degrees to either side, rotation was 0 to 
30 degrees to the right and 0 to 35 degrees to the left.  

An October 2004 neurological examination by Dr. "T." at 
McAllen Neurosurgical Center indicated complaints of neck 
pain radiating down to the left shoulder associated with 
numbness to the right arm at times and tingling to the last 
two fingers on both hands.  Upon physical examination of the 
lumbar spine, straight leg raises were to 90 degrees on 
either side with low back pain.  The veteran was able to bend 
at 90 degrees with low back pain.  The impression was 
thoracic HNP T7-T8 and T6-T7, T12-L1 protrusion, L1-L2 
bulging, L4-L5 protrusion, L5-S1 protrusion, C4-C5 HNP left 
and stenosis, and bulging C5-C6 and stenosis.

Based on these examinations, the RO increased the evaluation 
for cervical spine disability to 20 percent in a March 2005 
rating decision.

The veteran was afforded a VA spine examination in September 
2006.  He complained of pain, stiffness, and weakness in the 
whole back, described as constant, aching, sharp, burning, 
and 10/10.  The veteran indicated having to take bed rest 
twice a month, yet this appeared to be self-prescribed.  Upon 
physical examination of the cervical spine, there was no 
radiation of pain on movement, nor muscle spasm, tenderness, 
nor ankylosis.  Forward flexion was to 45 degrees with pain 
at the end.  Extension was 45 degrees with pain at 25 
degrees.  Right and left lateral flexion were each 45 degrees 
with pain at the end.  Right and left rotation were each 80 
degrees with pain at 60 degrees.  After repetitive view, the 
joint function was additionally limited to 5 degrees by pain.

Upon physical examination of the thoracolumbar spine, there 
was no radiation of pain on movement, nor muscle spasm, 
tenderness, or ankylosis.  Forward flexion was to 90 degrees 
with pain at 50 degrees.  Extension was to 30 degrees with 
pain at the end.  Right and left lateral flexion were each to 
30 degrees with pain at the end.  Right and left rotation 
were each to 30 degrees with pain at the end.  Additional 
limitation of 5 degrees secondary to pain after repetitive 
views.  The examiner noted no intervertebral disc syndrome, 
and neurological examination was normal.

Based on these examination results, the RO increased the 
thoracic spine and lumbar spine evaluations to 20 percent 
each in a January 2007 rating decision.

The veteran's most recent spine examination was conducted by 
Dr. "L.", a pain specialist, in March 2008.  The veteran 
noted neck and dorsal pain, which is made worse in the upper 
back upon coughing, sneezing, sitting in a straight chair, 
standing, riding in a car, or looking up.  

Upon physical examination of the cervical spine, lateral 
motion was 20 degrees to the right and 15 degrees to the 
left.  Cervical rotation was 45 degrees to the right and 40 
degrees to the left.  Forward flexion and extension are not 
recorded.  Upon physical examination of the thoracolumbar 
spine, flexion was 90 degrees, extension was 20 degrees, and 
lateral motion was 15 degrees bilaterally, with pain on 
flexion and lateral motion bilaterally but not with 
extension.  The assessment was myofascial cervical pain, 
lumbar myofascial pain, sacroiliac dysfunction, dorsal spine 
dysfunction, "numbness to the left upper extremity laterally 
in the upper arm - rule out sensory radiculopathy", and 
"sensory deficits in the left upper thigh - may be related 
to meralgia paresthetica versus radiculopathy".

The Board is unable to view the VA and private examination 
findings as showing that the veteran's spinal disabilities 
more nearly approximate the criteria for a rating in excess 
of the current 20 percent for each.  There is evidence of 
some additional loss of motion due to pain, fatigue, 
weakness, and lack of endurance, but that limitation of 
motion does not appear to be more than moderate in degree.  
In this regard, it should be noted that normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Additionally, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  Any higher ratings based on limitation of motion 
under the old criteria are therefore not warranted.  

There is also no persuasive evidence of limitation of motion 
to warrant higher ratings under the new criteria for 
limitation of motion.  Further, the examination findings also 
do not suggest significant neurological impairment to warrant 
higher ratings under either the old or new criteria for disc 
disease.  

The Board must also find that the post-service treatment 
records, including the VA examinations prior to September 
2006, as a whole, also provide evidence against these claims, 
failing to indicate a basis to grant a higher evaluation for 
any of the veteran's spinal disabilities.  

In this regard, it is important for the veteran to understand 
that his combined percent evaluation for his three spine 
disorders (neck to low back - 20% for each) is difficult to 
support in light of the post-service medical record.  Simply 
stated, the post-service medical record not only provides 
evidence against his claims, but provides evidence against 
the current evaluations (based on the most recent criteria).  

The Board has also carefully reviewed and considered private 
medical records which were submitted by the veteran.  These 
records show essentially the same results as the examinations 
described above.  However, these records do not show that the 
criteria for any rating in excess of 20 percent have been 
met.  

The evidence in this case clearly shows continuing cervical 
and thoracolumbar spine impairment.  However, the Board is 
obligated to apply the regulatory criteria which has been set 
forth earlier.  The preponderance of the evidence is against 
a finding that the criteria for ratings in excess of 20 
percent have been met under any of the applicable versions of 
the rating criteria for cervical or thoracolumbar spine 
disability.  The overall medical reports show no more than 
moderate limitation of motion, even when additional 
functional loss is considered.  There are some neurological 
symptoms, but they have not resulted in incapacitating 
episodes to warrant a higher rating under disc disease 
criteria.   

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's cervical or 
thoracolumbar spine evaluations should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 20 percent for a cervical spine disability, or a 
thoracolumbar spine disability.  38 C.F.R. § 4.3.

The Board again stresses to the veteran that it does not 
doubt that the service-connected spine disabilities result in 
impairment which affects his daily activities.  However, it 
is not demonstrated that the criteria for higher ratings have 
been met at this time.  The veteran may always file a claim 
for an increased rating should the disabilities become more 
severe.  


2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Hearing loss and tinnitus

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service, possibly due a head 
injury caused by the same car accident that damaged his 
spine.  

The service medical records (SMRs) are silent for complaints 
or treatment of hearing loss.  An audiological evaluation at 
separation shows that hearing was within normal limits.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran also claims that his current tinnitus began due 
to noise exposure in service or due to the injuries of the 
car accident in 1978.  Tinnitus is "a noise in the ear, such 
as ringing, buzzing, roaring, or clicking".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).    

Service personnel records confirm the veteran's occupation in 
service as a field artillery crewman.  There is no evidence 
that the veteran engaged in combat.  In any event, the Board 
can concede that the veteran was exposed to some loud noise 
during his service.  

However, according to the evidence submitted, the veteran 
first reported the onset of bilateral hearing loss in October 
2003, over 26 years after his separation from active duty and 
25 years after the car accident to which the veteran 
attributes his hearing loss.  This 25-year period between 
service and his first complaint of bilateral hearing loss 
provides highly probative evidence against the appellant's 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Simply stated, the Board finds that the post-service medical 
record, indicating a disorder that was medically indicated 
many years after service, provides evidence against this 
claim.         

The veteran first received a post-service audiological 
evaluation at Valley Ear, Nose, and Throat in October 2003.  
The veteran reported noise exposure and constant tinnitus.  
The evaluation revealed a little high frequency hearing loss 
in both ears.  There was mild loss at 3000 and 4000 Hertz in 
both ears.  Speech recognition was 100 percent in each ear.  
The etiology of the hearing loss was not addressed.

A VA audiological evaluation was performed in May 2004.  The 
examiner noted mild to moderate sensorineural loss from 3000 
to 4000 Hertz in the right ear, and mild sensorineural loss 
from 3000 to 4000 Hertz in the left ear.  The examiner opined 
that the veteran's hearing loss is not at least as likely as 
not related to service, noting that a separation examination 
showed normal hearing from 500 to 6000 Hertz bilaterally.  

In a September 2004 addendum opinion, the examiner stated 
that the veteran's hearing loss and tinnitus are not at least 
as likely as not related to the motor vehicle accident he 
underwent in service.

A June 2007 VA medical opinion, including a review of the C-
file, cited that there is no evidence to the medical 
principle that hearing loss and tinnitus would be caused by 
cerebral concussion, nor is there any connection whatsoever 
with spondylosis of the cervical or thoracolumbar spine.  The 
opinion was that the etiology of the hearing loss and 
tinnitus is undetermined, however, they are definitely not 
related to concussion nor are they related to spondylosis of 
the cervical and thoracolumbar spine, providing evidence 
against these claims. 

Simply stated, the post-service medical record provides 
highly probative evidence against these claims.  While the 
veteran may have been exposed to noise during service, the 
Board must find that the service and post-service medical 
record, indicating disorders that began many years after 
service, outweigh the veteran's contention that he has 
hearing loss and tinnitus as the result of his time in 
service many years ago.  The medical opinions, as a whole, 
provide only more evidence against these claims.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  

4.  Vertigo

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Board has addressed this claim on a direct and secondary 
basis.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The RO obtained 
VA outpatient treatment records through August 2008, and the 
veteran submitted private records as well.  The evidence 
indicates several diagnoses of cervical vertigo.  Based on 
the above, the evidence does show a current recurring 
disability, providing some evidence for this claim. 

The SMRs, particularly a 1975 entrance examination, include 
complaints of dizziness with position changes.  However, the 
SMRs include no complaints, treatment, or diagnoses of 
vertigo.  The SMRs therefore provide limited evidence against 
this claim.

The veteran was afforded a VA neurological examination in 
October 2004.  He reported that the vertigo started in the 
late 1990s.  The examiner opined, "I cannot relate the 
present recent vertigo problems to a specific event that 
incurred in the military.  He apparently had some dizziness 
with standing at times, which appeared to be postural 
dizziness but that condition seemed to be different from his 
more recent complaints of vertigo which is likely due to 
inner ear dysfunction."

The Board finds that his report provide more evidence against 
this claim. 

During a VA ear disease examination in April 2007, the 
veteran reported that he started having episodes of dizziness 
approximately ten years prior, in 1997.  The examiner opined 
that most episodes of the veteran's vertigo appear to be 
triggered by position and abruptly turning suggesting a 
benign paroxysmal positional vertigo.  The examiner opined 
that it is not caused by or a result of the service-connected 
spondylosis of the cervical and thoracolumbar spine.  In an 
October 2007 addendum opinion, the examiner stated again that 
the description of the episodes of vertigo are strongly 
suggestive of benign paroxysmal positional vertigo which is a 
condition that usually occurs independently of other 
associated conditions or predisposing factors.  Therefore, 
the examiner stated that the veteran's vertigo is not caused 
by or due to the concussion suffered in the automobile 
accident, providing more evidence against this claim.

The Board notes the opinion of Dr. "M.", a private ear, 
nose, and throat specialist, submitted by the veteran in 
December 2007.  Dr. M. noted treating the veteran or vertigo 
on and off for some years.  Dr. M. stated that it was his 
professional opinion that the veteran's dizziness is probably 
attributed to the neck injury he had in service.  However, 
unlike the VA examiners above, Dr. M. does not explain his 
opinion with any rationale, nor does he appear to have 
reviewed the C-file before stating his brief opinion.  
Therefore, the Board must find the VA opinion to more fully 
describe the veteran's complete medical record, outweighing 
the statement of Dr. M.

Simply stated, the Board finds that the medical records, 
overall, provide evidence against this claim.  The Board must 
find that the service and post-service medical record, 
indicating a disorder that began approximately 20 years after 
separation from service in 1977, with no connection to a 
service connected problem or injury, clearly and unmistakably 
outweigh the veteran's lay contention or that of Dr. M. that 
he has vertigo that was the result of his service or a 
service connected disability. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for vertigo.

5.  Duodenal ulcer

The veteran claims that he developed a duodenal ulcer 
secondary to his service-connected anxiety disorder.

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
The VA and private treatment records submitted indicate that 
the veteran was treated for a duodenal ulcer in November and 
December 1979.  He was treated medically and placed on a 
bland diet for a year.  Currently, he has epigastric distress 
if he eats highly seasoned foods.  

Based on the above, the evidence does not show a current 
duodenal ulcer, although the Board recognizes the residuals 
of the ulcer treated in late 1979.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The veteran is service connected for 
anxiety disorder, at a disability rating of 30 percent, 
effective March 23, 2001.  The veteran is therefore eligible 
to claim service connection for a disability that is the 
result of his anxiety disorder.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records are silent for any complaints, 
diagnoses, or treatments for any duodenal ulcer.  There is 
therefore no basis for granting this claim on a direct basis.

A VA stomach and duodenum examination was afforded pursuant 
to this claim in May 2004.  The examiner diagnosed post-
operative ulcer, asymptomatic.  The examiner opined that the 
duodenal ulcer was not secondary to anxiety, noting "as has 
come to be shown in more recent years, duodenal ulcers are 
caused by H. pylori for the most part."

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, as 
the examiner clearly stated that the duodenal ulcer was not 
caused by the veteran's anxiety disorder.  The medical 
evidence outweighs the veteran's lay contentions regarding 
the etiology of his duodenal ulcer. 

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records, and the service records 
provide evidence against this claim.  There is no medical 
indication that the condition is proximately due to or the 
result of the service-connected disability and sufficient 
evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for duodenal ulcer on a 
secondary basis.  In denying each of his claims, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2001, August 2003 and January 
2004 that fully addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through August 2008.  The veteran submitted private 
treatment records.  The appellant was afforded numerous VA 
medical examinations.  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


